Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive.
	Applicant’s first contention is that the case presented is “almost exactly like” the case of Ex parte Kamino.  Case of Ex parte Kamino is directed to an invention of a golf ball where the core and coating of the golf ball was being claimed – Ex parte Kamino does not discuss aspect ratio.  The examiner in that case used a single 103 reference (Ohira, US 20060030428) to reject all the limitations of the golf ball and did not appear to consider specific limitations of the claim or offer a detailed motivation or explanation.  It is noted that it is distinctly different from this application and the current prosecution.  The instant application is directed to an electrode composition where the nanoparticles making up the composition has a particle with a particular aspect ratio range.  The examiner has offered a detailed 103 rejection with primary and secondary references to disclose all the limitations and a reasonable motivation to combine the references. 
Regarding the aspect ratio, it is noted that aspect ratio is defined as the width and length of the nanoparticle such as a needle/nanowire/rod; thus, even though the specific language used by the instant application is not used, the aspect ratio in term of width and length are disclosed by the secondary reference KR’086 since the nanowire has the length and width which corresponds to the aspect ratio.  
	Applicant’s second contention is that there is “absolutely no nexus between the purported advantage, viz., allowing for higher capacity due to improved wettability of the anode active material, and the proposed modification, viz., changing the aspect ratio”, in the KR’086 reference.  As noted above, KR’086 mentions aspect ratio in terms of length and width to the nanoparticles.  KR’086 teaches that the silicon nanostructure that is used in the active material would contribute to the advantage of improving wettability and capacity of the anode active material [0049] – KR’086 further teaches that the particular silicon nanostructure has a diameter of 10-500 nanometer and a length of 20-1000 nm [0028], 
	Applicant’s third contention is that one skilled in the art would not have made such a modification since KR’086 discloses the following:
	
    PNG
    media_image1.png
    292
    819
    media_image1.png
    Greyscale

	The applicant explains that the volume change and volume expansion of silicon in battery active material is a problem to be prevented rather than a desirable feature to be achieved as contended in the outstanding Office action.  However, it appears that the applicant has misinterpreted the KR’086 reference, because nowhere on the paragraph above does it says that the aspect ratio cannot be change.  The above paragraph teaches the active material can comprise silicon and carbon as to prevent layers separation form expansion.  However, it does not teach away from modifying the nanostructure of KR’822 to obtain the nanostructure of KR’086.
Lastly, regarding the unexpected result, Applicant points to Table 1 and paragraphs [0038] and [00112] as shown below:

    PNG
    media_image2.png
    230
    666
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    359
    683
    media_image3.png
    Greyscale

	As shown above, the instant specification discloses that the aspect ratio is in the range of 4-10 as to improve the cycle-life.  As shown in Table 1, the improvement can be from 79% to 83% or a 5% increase.  However, it is noted that the aspect ratio of example 3 is within 4-10 but the cycle-life is much worse at 75%.  Thus, it does not appear that aspect ratio is the only thing affecting cycle-life.  For example, example 1 has as an aspect ratio of 4-10, the electrode plate expansion ratio is not much different than comparative example 2 which has an aspect ratio of 1-1.5.  Also it is noted that the grain size are all difference across all examples.  Thus, it is inconclusive to say that aspect ratio is the key characteristic affecting cycle-life and also the specification does not commensurate with the scope of the claim.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723